DETAILED ACTION

Claims have been renumbered as shown below:

Claims 1 - 5 are not renumbered
Claims 10 - 13 have been renumbered as claims 6 - 9 respectively
Claims 17 - 18 have been renumbered as claims 10 - 11 respectively

Response to Amendment
Applicant’s amendment filed 3/23/2021 has been fully considered and as a result claims 1 - 5, 10 - 13, 17 - 18 are now allowed.


Reasons for Allowance
As indicated in the applicant’s arguments (Remarks 3/23/2021, page 13, 2nd paragraph onwards), Applicant merged objected/allowed claim 9 (CLM 6/18/2020) into the independent claims. The prior art did not disclose the limitations of claim 9 (CLM 6/18/2020).
Claims 1 - 5, 10 - 13, 17 - 18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632